 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
 8   XIAOYE BAI,
                                                          Case No.: 2:19-cv-00739-GMN-NJK
 9          Plaintiff(s),
                                                                         ORDER
10   v.
11   REUBART, et al.,                                              [Docket Nos. 61, 67]
12          Defendant(s).
13         On February 26, 2021, the Court struck a letter reflecting a request to meet-and-confer with
14 opposing counsel that Plaintiff had filed on the docket. Docket No. 57; see also Docket No. 55
15 (letter). The Court stated that “Plaintiff is instructed moving forward to send correspondence
16 related to meet-and-confer efforts directly to defense counsel and not to file such correspondence
17 on the docket unless it is attached to a discovery motion seeking relief from the Court.” Docket
18 No. 57 at 1 (emphasis in original).
19         Despite those instructions, Plaintiff has continued to send to the Clerk’s Office his “legal
20 correspondence” with opposing counsel, including correspondence that he has labeled as
21 “privileged.” See Docket Nos. 61, 67. Plaintiff now indicates that he does not wish these letters
22 to be “filed” on the docket and, instead, is asking the Court to take receipt of such documents in
23 case they become pertinent to later motion practice. See, e.g., Docket No. 67-1. This is not proper
24 as the Court is not a receptacle for depositing rogue correspondence that may or may not ever have
25 any bearing on the matters at issue in the case. The Court repeats that CORRESPONDENCE
26 TO DEFENSE COUNSEL MUST BE SENT DIRECTLY TO DEFENSE COUNSEL AND
27 MUST NOT BE SENT TO THE COURT UNLESS IT IS ATTACHED TO A MOTION
28 SEEKING RELIEF FROM THE COURT.

                                                    1
 1       In light of the above, the most recent letters from Plaintiff to opposing counsel (Docket
 2 Nos. 61, 67) are hereby STRICKEN.
 3       IT IS SO ORDERED.
 4       Dated: May 25, 2021
 5                                                          ______________________________
                                                            Nancy J. Koppe
 6                                                          United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
